This is an appeal from a forfeited bond. The Assistant Attorney General files a motion to dismiss the appeal because of the fact that briefs in the case were not filed in the trial court as required by law. An inspection of the briefs sustains this contention of the Assistant Attorney General, and the motion must be granted. It is necessary that briefs in scire facias cases be filed in the trial court as in civil cases, the rule in regard to this practice being the same as civil cases. This matter has been the subject of quite a number of opinions. The rule was laid down that a party appealing from a judgment of *Page 578 
forfeiture must file briefs in the lower court and in the Court of Criminal Appeals as in civil actions, hence an appeal from such judgment must be dismissed where no briefs were so filed, citing Heiman v. State, 70 Tex.Crim. Rep.; Thetford v. State, 74 Tex.Crim. Rep., 169 S.W. Rep., 1153; Jay v. State, 34 Tex.Crim. Rep.; Lewis v. State, 38 S.W. Rep., 205; Sparks v. State, 47 S.W. Rep., 976.
The motion of the Assistant Attorney General is, therefore, sustained, and the appeal is dismissed.
Dismissed.
                       ON RE-INSTATEMENT.                       February 11, 1920.